Citation Nr: 1529348	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-06 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

2. Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

In a March 2011 statement, the Veteran raised the issue of clear and unmistakable error (CUE) in a January 1970 rating decision, in which the RO denied service connection for chondromalacia of the right patella with a history of ligament and cartilage damage to the right knee.  As the CUE claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A January 1970 rating decision denied service connection for chondromalacia of the right patella with history of ligament and cartilage damage to the right knee.  In a March 2011 statement, the Veteran raised the claim of CUE in the January 1970 rating decision.  A favorable decision with respect to the CUE claim referred herein may render the Veteran's appeal to reopen the claim of service connection for a right knee disability moot.  Additionally, the Veteran is seeking service connection for a left knee disability secondary to a right knee disability.  The Board finds that the claims for right and left knee disabilities are closely related to the claim of CUE in the January 1970 rating decision.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's appeals to reopen the claim of service connection for a right knee disability and for service connection of a left knee disability, to include as secondary to a right knee disability, until the AOJ adjudicates, in the first instance, his CUE claim.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  In light of the foregoing, the Board has no discretion and must remand this case for initial consideration of the Veteran's inextricably intertwined CUE claim.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should adjudicate the issue of CUE in the January 1970 rating decision that denied service connection for chondromalacia of the right patella with history of ligament and cartilage damage to the right knee and afford the Veteran and his representative appropriate opportunity to respond.  The claims file should be returned to the Board for further appellate consideration as to this issue only if he perfects a timely appeal.

2. After completion of adjudication of the CUE claim, the AOJ should review the record and, after performing any additional development, readjudicate the claims to reopen the claim of service connection for a right knee disability and for service connection of a left knee disability, to include as secondary to a right knee disability.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






